PER CURIAM.
The consolidated appeals of Jack Cohen and the New Sunrise Investment Corporation from judgments in favor of Sandra Rubin (f/k/a Sandra Cohen) for attorney’s fees were heard in this, the twelfth year of litigation for this cause.
Jack Cohen appeals an award of $131,665 to Sandra Rubin as reasonable attorney’s *702fees for 1,580 hours arising out of the July 1981 post-dissolution judgment. New Sunrise appeals an award of $46,805 arising out of the April 1986 judgment setting aside Jack Cohen’s fraudulent conveyances of approximately 70 properties to New Sunrise Investment Corporation in an attempt to conceal his assets prior to filing for divorce from Sandra. That corporation’s inferred presumption that this court’s one word per curiam affirmance of the April 9, 1986 judgment implied that New Sunrise’s attempted misapplication of the statute of limitations in that appeal was not improper or frivolous, is without merit.
We have carefully considered the judgments appealed in the light of the record on appeal, the briefs and arguments of counsel and, based upon equitable considerations, we find the remaining issues raised by the appellants to be without merit. Accordingly, the judgments appealed from are affirmed.
Affirmed.